                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                         F
                          BILLINGS DIVISION
                                                                         MAR 11 2019
                                                                      Clerk, U.S o .
 UNITED STATES OF AMERICA,                                              District Of Mistrict Court
                                                                              Ai1.    ontana
                                                    CR 18-86-BLG-DLC            'ssouia

                     Plaintiff,

        vs.                                        ORDER

 JEREMY ROEHR,

                     Defendant.

      Before the Court is the United States' Unopposed Motion to Dismiss

Indictment without Prejudice. (Doc. 55.)

      IT IS ORDERED that the indictment filed on June 21, 2018 in this case is

dismissed without prejudice.

      DATED this   I f "aay of March, 2019.




                                              Dana L. Christensen, Chief Judge
                                              Uriited States District Court
